IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KRETSCHMANN FARM, LLC, AND               : No. 56 WAL 2016
DONALD KRETSCHMANN AND                   :
REBECCA KRETSCHMANN, HUSBAND             :
AND WIFE,                                : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                 Petitioners             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
TOWNSHIP OF NEW SEWICKLEY AND            :
BOARD OF SUPERVISORS OF NEW              :
SEWICKLEY TOWNSHIP, BEAVER               :
COUNTY, PENNSYLVANIA,                    :
                                         :
                 Respondents             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
CARDINAL PA MIDSTREAM, LLC AND           :
PENNENERGY RESOURCES, LLC,               :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.